Title: To Thomas Jefferson from William C. C. Claiborne, 4 August 1801
From: Claiborne, William C. C.
To: Jefferson, Thomas


Dear Sir,
Near Nashville, August 4th. 1801.
Your friendly Letter of the 13th. of last Month, I had the honor to receive, on the 1st. Instant, accompanied with a Letter from the Secretary of State, enclosing me a Commission, as Governor of the Mississippi Territory.—I acknowledge with Gratitude, my Obligations to you, for this high proof of Confidence and Esteem, and, I trust, that every Act of my public Life, will evince my great desire, to merit a Continuance of Your good Opinion.—Conscious that very many, important duties attach to the Station, to which, I am called, I distrust my qualifications to execute them, with Justice; But I pledge myself to you, that whatsoever Talents I may possess, shall be employed, in promoting those Objects, which you have been pleased to suggest, and I indulge a hope, that my best endeavours to support the Interest of my Country, but more particularly to advance the happiness of the people, I am to Govern, will not prove entirely abortive.
The contiguity of the Territory, to the Spanish Dominions, and the great intercourse, between the Citizens of the U. States, and the Subjects of Spain, at New-Orleans, will probably be sources of some Misunderstanding;—But in all the Communications, which it may become my duty to make on this head, I shall observe “temper and Justice, the best guides in intricacies,” and manifest all that “spirit of Conciliation, and mutual Accomodation, which may tend to strengthen, rather than weaken the Good Understanding, at present existing between the two Countries.”—
It seems to be particularly the wish, of the Western Citizens, that Spain should, in preference to any other foreign Power, retain her present possessions, on the Mississippi, and there is certainly cause to fear, that a Cession of them, to France, might prove injurious to the U. States;—A Report, that an event of this kind, has actually taken place, is, at this time, in circulation, in this quarter; This Report is said, to come immediately from New-Orleans, where it is believed & regretted:—But I rather think, this is an old Rumour revived, and hope it may be incorrect.—
I have very lately understood, that the division among the people of the Mississippi Territory, as to the 1st. and 2nd. Grade of Government still exists, and that the cause you state, is the most plausible objection, with the disaffected to the present order of things.—I flatter myself however, that this Objection will soon be removed;—A just regard to Œconemy, shall be my first governing principle;—Will be encouraged by my example, and shall be enforced by all the Power, with which I am possessed.—My Mind is fully impressed, with the baneful effects of party spirit in Society, and the first Wish of my Heart, will be accomplished, should I be enabled to restore to the people of the Territory, that Harmony and mutual Confidence, which sweeten Life, and make a Community happy.—From principle and duty Sir, I shall co-operate with the friends of the 2nd. Grade, but to each Party, I shall be equally just, and equally solicitous to acquire their Confidence and Support.—
From Mr. Daniel Clarke, our Consul at New-Orleans, I anticipate “powerful Aid in the interfering claims of those who go” and who reside there; Mr. Clarke is much esteemed by his Acquaintances, and I am sure, you do not overrate his “Worth and influence.”—
The favorable sentiments, you are pleased to express of Mr. William Dunbar, has raised that Gentleman, very high in my estimation; I shall seek his Acquaintance; cultivate his friendship, and endeavour to avail myself, of his public services.—
I am very desirous, to be at my post;—But I fear, it will not be in my power, to take my departure from Tennessee, previous to the 20th. of next Month, or perhaps the first of October;—I have arrangements to make of my property in this State, that cannot be completed in less than Six Weeks.—
A Representative to Congress, from this State, will be chosen, the day after Tomorrow;—On this occasion, my name is with the people;—I have an Opponent, and the circumstance of my Appointment to the Government of the M.T. (which has been reported for several Weeks past) will detach from me, many Votes, it being generally believed, that I have, or will accept;—It is nevertheless, highly probable, that I shall be honored, with a majority of the suffrages of my fellow Citizens; In which case, I shall immediately decline serving, and then the Governor will order a second Election;—Official Information of my late Appointment, did not reach me in time, to withdraw my Name, as a Candidate for Congress.—
The amount of the Census of this State, is not certainly ascertained;—the Returns from all the Counties, had not a few days ago, reached the Marshall; But I am warranted in giving an Opinion, that our Numbers (including Slaves) will equal one hundred thousand;—Of this number, the proportion of Slaves, is not considerable.—It is the general opinion, that our Census has been incorrectly taken, and indeed, from the dispersed situation of our settlements, accuracy could not well be attained.
I shall frequently, do myself the honor to write you, “inofficially,” and shall esteem myself, peculiarly fortunate, to be numbered among your Correspondents.
Your Communication, to which I reply, is viewed as Confidential, and “shall be confined to myself alone”; But its Contents will always be fresh in my memory, and shall shape the course of my Administration.—
Accept the Homage of a grateful Heart, and believe me to be—With very sincere Esteem, Your mo: obt. hble servt
William C. C. Claiborne.
